DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 5/24/2021 has been considered by the examiner and made of record in the application file.

QUAYLE ACTION
4.     This application is in condition for allowance except for the following formal matters: 

Claim Objections        
5.      Claims 2, 8, 9 and 19 are objected because of the following informalities:
          Claim 2, - lines 2-3, ”results of the Al operations on the first device to results of the Al operations on the second device” should be amended to “results of the Al operations on the first memory device to results of the Al operations on the second memory device”, in order to correct antecedent basis for this limitation in the claim (referred to “a first memory device” on line 2 and “a second memory device” on line 3 of parent claim 1).
         Claim 8, - lines 5-6, “the number of memory device” should be amended to “the number of memory devices”, in order to correct antecedent basis for this limitation in the claim (referred to “a number of memory devices” on line 2 of the claim).
                       - lines 10-11, ”the first device” should be amended to “the first memory device”, in order to correct antecedent basis for this limitation in the claim (referred to “a first memory device” on line 5 of the claim).
second memory array in the second memory device”, in order to correct antecedent basis for this limitation in the claim (referred to “a second memory array in a second memory device” on line 8 of the claim).
                         - line 15, ”perform an Al operation on the second device using the data” should be amended to “perform the Al operation on the second memory device using the data”, in order to correct antecedent basis for this limitation in the claim (referred to “an AI operation” on line 10 and “a second memory device” on line 8 of the claim).
         Claim 9, lines 2-3, “results of the Al operations on the first device to results of the Al operations on the second device” should be amended to “results of the Al operations on the first memory device to results of the Al operations on the second memory device”, in order to correct antecedent basis for this limitation in the claim (referred to “a first memory device” on line 5 and “a second memory device” on line 8 of parent claim 8).
         Claim 19, line 3, “a second memory device” should be amended to “”the second memory device”, in order to correct antecedent basis for this limitation in the claim (referred to “a second memory device” on lines 3-4 of parent claim 15).
          Appropriate correction is required.

Specification
6.    The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
         -   Paragraph [0025]: line 1, “controller 120” should be amended to “controller 122”, as shown in Figure 1A. 
         -   Paragraph [0034]: line 3, “controller 104” should be amended to “controller 105”, as shown in Figure 1B.
Paragraph [0052]: line 6, “in use 363” should be amended to “in use 364”, as shown in Figure 3A.
         -   Paragraph [0064]: line 3, “Bit 334-1 of register” should be amended to “Bit 334-1 of register 332-45”, as shown in Figure 3B.
         -   Paragraph [0067]: line 4, “the address of the neuron and/or layer” should be amended to “the address of the neuron and/or layer 3121”, as shown in Figure 3B.      
   
Drawings
7.     The following figures are objected to under 37 CFR 1.83(a) as follows:
        - Figure 3A is objected because it shows “input size 336” instead of “input size 366”, as specified in line 5 of paragraph [0053] of the specification.
         - Figure 3B is objected because it shows “neuron 3110” instead of “neuron 3100”, as specified in line 4 of paragraph [0061] of the specification.
          Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
         
Allowable Subject Matter
8.    Claims 1, 3-7, 10-18 and 20 are allowed. Claims 2, 8, 9 and 19 would be allowable if amended/justified to overcome the above claim objections set forth in this Office Action.
9.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “receive a first command indicating that the apparatus operate in an artificial intelligence (Al) mode; receive a second command to perform Al operations using an Al accelerator based on a status of each of a number of registers; and receive a third command to transmit data from the first memory device to the second memory device, wherein the first memory device and the second memory device are performing the Al operations using the data”, and a combination of other limitations thereof as recited in the claim. Claims 2-7 depend on claim 1.
          Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “send a first command to a first memory device of the number of memory devices to: read data from a first memory array in the first memory device and transmit the data to a second memory array in a second memory device of the number of memory devices; and perform an artificial intelligence (Al) operation on the first memory device using the data; and send a second command to the second memory device to: receive the data and write the data to the second memory array in the second memory device; and perform the Al operation on the second memory device using the data”, and a combination of other limitations thereof as recited in the claim. Claims 9-14 depend on claim 8. 
           Regarding independent claim 15, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “enabling the second memory device to perform an artificial intelligence (Al) operation by programming a register on the second memory device to enter Al mode based at least on the first address and the second address of the command; and performing the Al operation on the second memory device using the data transmitted from the first memory device”, and a combination of other limitations thereof as recited in the claim. Claims 16-20 depend on claim 15.
              
Conclusion
10.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TRI M HOANG/Primary Examiner, Art Unit 2827